Citation Nr: 1551031	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  14-20 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Center in St. Paul, Minnesota

THE ISSUES

1.  Entitlement to service connection for renal cell carcinoma, status post nephrectomy, to include as due to exposure to herbicides, as a substituted claimant.

2.  Entitlement to service connection for carcinoma of the lung, to include as due to exposure to herbicides and/or as secondary to renal cell carcinoma, as a substituted claimant.

3.  Entitlement to service connection for basal cell carcinoma of the nasal tip, to include as due to exposure to herbicides, as a substituted claimant.

4.  Entitlement to service connection for an enlarged heart, to include as due to exposure to herbicides, as a substituted claimant.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran had active service from April 1968 to April 1970, with service in the Republic of Vietnam.  The Veteran died in August 2014.  The appellant is the Veteran's widow. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  The appellant's VA claims file has since been transferred to the VA Pension Center in St. Paul, Minnesota.  This is a certified substitution case.

Here, the Veteran died while his claim was in remand status.  As such, his claims were dismissed by the Board in November 2014.  In August 2010, the Director, Compensation and Pension Service, issued a Fast Letter (10-30) that provided guidance on processing claims involving substitution of parties.  In March 2015, the RO issued a Memorandum indicating that the appellant was a valid substitute claimant.  Moreover, the RO has continually identified the appellant as a substituted claimant in documents following the March 2015 notice.  As such, the claim on appeal has been certified to the Board for adjudication based upon substitution of the appellant as the claimant.
	FINDINGS OF FACT

1.  The Veteran's renal cell carcinoma, status post nephrectomy, was not first manifest during active service, nor does the evidence establish that such a disorder is otherwise related to such service, to include as a result of his presumed exposure to herbicides therein.

2.  The Veteran's carcinoma of the lung was not first manifest during active service, nor does the evidence establish that such a disorder is otherwise related to such service or a service-connected disability, to include as a result of his presumed exposure to herbicides therein.  Moreover, the Veteran's cancer metastasized to his lungs, and the lungs were not the primary origin of the cancer.

3.  The Veteran's basal cell carcinoma of the nasal tip was not first manifest during active service, nor does the evidence establish that such a disorder is otherwise related to such service, to include as a result of his presumed exposure to herbicides therein.

4.  The Veteran's enlarged heart was not first manifest during active service, nor does the evidence establish that such a disorder is otherwise related to such service, to include as a result of his presumed exposure to herbicides therein.


CONCLUSIONS OF LAW

1.  The criteria for service connection for renal cell carcinoma, status post nephrectomy, have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 5103 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for carcinoma of the lung have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 5103 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

3.  The criteria for service connection for basal cell carcinoma of the nasal tip have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 5103 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

4.  The criteria for service connection for an enlarged heart have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 5103 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, has alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  The Veteran was also offered the opportunity to testify at a hearing before the Board, but he declined.  The appellant has not requested a Board hearing.

The Board notes that a VA medical opinion was not provided in this case.  However, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  Here, the only evidence that the Veteran's claimed disorders were etiologically-related to active service, to include herbicide exposure, are his own reports during private and VA treatment.  To that end, neither the Veteran nor the appellant has provided any medical evidence suggesting the possibility of such a relationship.  As such, the Veteran's reports of herbicide exposure alone are insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic disabilities, such as cardiovascular-renal disease and malignant tumors, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for a chronic disability may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307.  In this case, the fact that the Veteran had service in Vietnam is undisputed.  He therefore is afforded the presumption of herbicide exposure while serving in Vietnam.

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.  Lung cancer is such a disease, but only if the carcinoma originated in the lungs, as presumptive service connection refers to the primary cancer.  Thus, metastatic lung cancer is not subject to presumptive service connection under 38 U.S.C.A. § 1116(a)  and 38 C.F.R. § 3.309(e).  VAOPGCPREC 18-97; Darby v. Brown, 10 Vet. App. 243 (1997).

Neither renal cancer, basil cell cancer, nor an enlarged heart are among the exclusive list of conditions which are covered by this presumption.  That is, the National Academy of Sciences has not found sufficient epidemiological evidence to establish such a link between herbicide exposure and the development of these disorders.  See 38 C.F.R. §§ 3.307, 3.309(e).  As such, service connection on this presumptive basis is not warranted for these claims. 

With regard to the Veteran's lung cancer, evidence of record demonstrates that the Veteran was diagnosed with renal cell cancer with lung metastases.  In other words, the Veteran acquired renal cancer which spread to the lung.  There is no evidence of record to indicate that either lung was the primary site for lung carcinoma.  As such, while lung cancer is an enumerated condition associated with herbicide exposure, the Veteran's diagnosis of lung metastasis of renal cancer is not sufficient for this presumption.  Nevertheless, service connection for lung cancer may yet be awarded if service connection for renal cancer is established by the evidence of record.

When entitlement to a regulatory presumption of service connection for a given disability is not found, a claim must nevertheless be reviewed to determine whether service connection can be established on a another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  As such, the question, then, becomes whether the Veteran's claimed conditions were directly related to his time in military service.   Unfortunately, the evidence is against such a conclusion.

A review of the Veteran's service treatment records are silent for any complaints related to the renal system, lungs, skin, or heart.  His April 1970 separation examination report documented that each of these systems was clinically evaluated as normal at that time.  Moreover, the Veteran specifically denied having experienced any such problems on a medical history survey completed in conjunction with his separation physical. 

Post-service private treatment records fail to show any treatment for any claimed condition for a number of years after service.  In fact, the earliest treatment reports of record date to December 2006, which is more than three decades following separation. 
 
Upon review of the evidence, the Board finds no basis upon which to award service connection for the Veteran's renal cancer, lung cancer, skin cancer, or enlarged heart.

There is no competent evidence to suggest that the claimed disorders are in any way related to service, to include as a result of the Veteran's presumed exposure to herbicides.  No medical professional, private or VA, has attributed the claimed disorders to service, and neither the Veteran nor the appellant proffered any evidence that suggests that his diagnoses may have been attributable to herbicide exposure.   

Per the record, the Veteran first developed these conditions decades after service.  While this fact is not dispositive, it is a factor that weighs against the appellant's claims.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim). 

As a lay person, the Veteran was certainly competent to report what came to him through his senses, but lacked the medical training and expertise to provide a complex medical opinion as to the etiology of cancer or a cardiac condition.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  While the appellant might sincerely believe that these disorders were the result of the Veteran's presumed exposure to herbicides, she has not demonstrated the medical expertise to provide such a link, and she has not cited to any medical evidence that would support such a link.  Of note, the National Academy of Sciences has not established a link between herbicide exposure and the development of renal cancer, basic cell cancer, or an enlarged heart.  While chloracne, a skin condition, is presumptively-associated with such exposure, there is no evidence that the Veteran suffered from this condition, and it has not been claimed. 

In accordance with PL 102-4 and PL 107-103, the National Academy of Sciences published Health Effects in Vietnam Veterans of Exposure to Herbicides (Ninth Biennial Update) in which it was asked to "determine (to the extent that available scientific data permit meaningful determinations)" the following regarding associations between specific health outcomes and exposure to TCDD and other chemicals in herbicides used by the military in Vietnam: A) whether a statistical association with herbicide exposure exists, taking into account the strength of the scientific evidence and the appropriateness of the statistical and epidemiological methods used to detect the association; B) the increased risk of disease among those exposed to herbicides during service in the Republic of Vietnam during the Vietnam era; and C) whether there exists a plausible biological mechanism or other evidence of a causal relationship between herbicide exposure and the disease.

As such, VA has relied on the medical community to review the available medical information and identify conditions that have an epidemiological link to herbicide exposure.  Here, the disorders claimed by the appellant are not, as of yet, so associated with exposure to herbicides.  Further, as renal cell cancer is not a presumptive condition, and since such was not incurred during service, lung metastases therefrom are not eligible for service connection on a secondary basis.

In sum, there is no competent evidence, medical or otherwise, that establishes that any claimed disability began during active service or was otherwise caused by such service to include as due to herbicide exposure.  Therefore, the criteria for service connection for renal cell carcinoma, lung carcinoma, basil cell carcinoma, and an enlarged heart, to include as secondary to herbicide exposure, has not been met.  The appellant's claims must therefore be denied.  There is no reasonable doubt to be resolved in this case. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for renal cell carcinoma, status post nephrectomy, to include as due to exposure to herbicides, as a substituted claimant, is denied.

Service connection for carcinoma of the lung, to include as due to exposure to herbicides and/or as secondary to renal cell carcinoma, as a substituted claimant, is denied.

Service connection for basal cell carcinoma of the nasal tip, to include as due to exposure to herbicides, as a substituted claimant, is denied.

Service connection for an enlarged heart, to include as due to exposure to herbicides, as a substituted claimant, is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


